Citation Nr: 0932284	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  04-17 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the cervical and lumbar spine.  


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran had active duty service from June 1967 to May 
1970. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The Board issued a decision denying this appeal (which 
included other issues as well) in October 2006.  In January 
2009, the United States Court of Appeals for Veterans Claims 
(Court) vacated the Board's decision as it pertained to the 
service connection for degenerative disc disease of the 
cervical and lumbar spine issue.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

Pursuant to the Court's instructions, the Board finds that a 
VA examination is warranted for the purpose of determining 
the etiology of the Veteran's degenerative disc disease of 
the cervical and lumbar spine.  The claims file must be 
reviewed by the VA examiner.  Following review of the claims 
file, the VA examiner should state whether it is at least as 
likely as not that the Veteran's degenerative disc disease of 
the cervical and lumbar spine is related to service. 

Additionally, the Board notes that the Veteran's 
representative (by way of a July 2009 letter) requested a 
Board videoconference hearing.  Although a Board hearing was 
held in June 2006, the Veteran had a different representative 
at that time.  In view of the appointment of a new 
representative, the Board believes a second Board hearing is 
appropriate. 



Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded an 
appropriate VA spine examination for the 
purpose of determining the nature, 
etiology, and severity of the Veteran's 
degenerative disc disease of the cervical 
and lumbar spine.  The claims file must 
be made available to the examiner for 
review in connection with the 
examination.  Any medically indicated 
special tests should be conducted. 

Following a review of the relevant 
medical evidence in the claims file, to 
include the service treatment records and 
post-service medical records; the medical 
history obtained from the Veteran; the 
clinical evaluation; and any tests that 
are deemed necessary, the examiner should 
opine whether it is at least as likely as 
not (a 50 percent or greater probability) 
that the Veteran's degenerative disc 
disease of the cervical and lumbar spine 
was caused by any incident of service, to 
include pertinent complaints and symptoms 
reported in service treatment records and 
the claimed 1970 motor vehicle accident.   

The examiner should provide a detailed 
rationale for his/her opinion.  

2.  After completion of the above and any 
additional development the RO may deem 
necessary, the RO should then review the 
claims file and determine if the benefit 
sought can be granted.  If the claim 
remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.

3.  The RO should then schedule the 
Veteran for a Board videoconference 
hearing.  In coordinating with the Board 
for scheduling the hearing, the RO should 
request that the Board attempt to 
schedule the Board videoconference for 
the undersigned Veterans Law Judge who 
also conducted the June 2006 Board 
hearing.  After the Board videoconference 
hearing is conducted, or in the event the 
Veteran cancels the hearing or fails to 
report, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

